Citation Nr: 0638618	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-43 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation in excess of 10 
percent for hypertension, on appeal from the initial 
determination.

2.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome, left knee, with degenerative 
changes, on appeal from the initial determination.

3.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral pain syndrome, right knee, on appeal from the 
initial determination.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
October 2002.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from November 2002 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration

Hypertension and lumbar spine

In a November 2002 rating decision, the RO granted service 
connection for hypertension and assigned a 0 percent rating.  
The veteran appealed the rating in a notice of disagreement 
(NOD), timely filed in November 2003.  In a May 2004 rating 
decision, the RO increased the rating to 10 percent.  
However, since this rating increase did not constitute a full 
grant of the benefit sought, the claim remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The record 
is absent for any evidence that the veteran was issued a 
statement of the case (SOC).  

In January 2004, the veteran filed a claim for an increased 
rating for a service connected lumbar spine disability.  In a 
November 2004 rating decision, the RO denied the increase.  
In December 2004, the veteran filed a timely VA Form 9 with 
respect to his claims for higher initial ratings for his 
disabilities of the right knee and left knee.  Included in 
that December 2004 VA Form 9, was a statement in which the 
veteran disagreed with the rating assigned for his lumbar 
spine disability.  The Board construes this as a timely filed 
NOD with the November 2004 decision.  The record is absent 
for evidence that the veteran was issued an SOC with regard 
to this claim.  

The Court has held that where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Left and right knee disabilities

In March 2005, the veteran underwent VA examination of his 
left knee and right knee.  The examination report specified 
the veteran's range of motion of each knee as "130 out of 
140 degrees" of flexion but did not report the extension, in 
degrees, of either knee.  This examination report also 
provided contradictory statements regarding whether the 
veteran suffered pain on motion.  The examiner first 
indicated that the veteran had pain on extension of his right 
knee; the examiner then indicated that there was no pain on 
motion.  Significantly, the veteran underwent surgery of his 
left knee in November 2004.  Accurate and fully descriptive 
examinations are required in order to apply the rating 
schedule.  38 C.F.R. § 4.1.  The March 2005 examination is 
inadequate for rating purposes for either knee.  VA shall 
treat an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A.  On remand the 
veteran should be afforded another orthopedic examination of 
both knees and a fully detailed report should be rendered.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination of his right knee and left 
knee.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service- 
connected right and left knee 
disabilities. 

The examiner should report the range of 
motion measurements for the left knee and 
right knee in degrees of flexion and 
extension.  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed:  (a) 
pain on use, including during flare- ups; 
(b) weakened movement; (c) excess 
fatigability; or (d) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the right knee 
and left knee are used repeatedly and any 
additional limitation of motion due to 
such factors.  All limitation of function 
must be identified. If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
left knee or the right knee, and if so, to 
what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Readjudicate the veteran's claims for 
patellofemoral pain syndrome, right knee 
and for retropatellar pain syndrome, left 
knee, with degenerative changes; with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  The RO 
should consider all relevant Diagnostic 
Codes, and should consider whether 
separate ratings are warranted for the 
veteran's disabilities of the right knee 
and left knee.  If the decisions with 
respect to the claims remain adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

3.  The RO should issue a statement of the 
case with respect to the issue of 
entitlement to a higher initial evaluation 
for service connected hypertension and the 
issue of entitlement to a higher 
evaluation for service connected 
degenerative changes of the lumbar spine.  
The veteran should be advised that he may 
perfect his appeal of this issue by filing 
a substantive appeal within 60 days of the 
issuance of the statement of the case, see 
38 C.F.R. § 20.302(b) (2005), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


